Case 3:19-cv-00618-SMY Document 52 Filed 07/23/20 Page 1 of 7 Page ID #279




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES E. WALKER, #R02343,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
vs.                                                  )      Case No. 19-cv-00618-SMY
                                                     )
DEANNA BROOKHART,                                    )
C/O GOBER,                                           )
C/O DEAN,                                            )
C/O GOODCHILD,                                       )
C/O JOHNSON,                                         )
C/O CASRON,                                          )
NURSE COLLINS, and                                   )
NURSE WOODS,                                         )
                                                     )
                      Defendants.                    )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff James E. Walker, an inmate of the Illinois Department of Corrections currently

incarcerated at Lawrence Correctional Center (“Lawrence”), filed this action pursuant to 42 U.S.C.

§ 1983 for alleged deprivations of his constitutional rights. Plaintiff asserts claims of First

Amendment retaliation and Eighth Amendment deliberate indifference to serious medical needs.

This matter is presently before the Court on Plaintiff’s Motion for Leave to File [Second] Amended

Complaint. (Doc. 50). Plaintiff seeks to identify Doe Defendants and add parties.

       Under Federal Rule of Civil Procedure 15(a)(1)(A), “a party may amend its pleading once

as a matter of course within [] 21 days after serving it.” Otherwise, pursuant to Rule 15(a)(2), “a

party may amend its pleading only with the opposing party’s written consent or the court’s leave.”

Plaintiff’s Motion was filed more than 21 days after service of the Complaint and the defendants

have not consented to the filing of an amended complaint.


                                                1
Case 3:19-cv-00618-SMY Document 52 Filed 07/23/20 Page 2 of 7 Page ID #280




        The Court may deny leave to amend for undue delay, bad faith, dilatory motive, prejudice,

or futility. Foman v. Davis, 371 U.S. 178, 182 (1962); Moore v. Indiana, 999 F.2d 1125, 1128

(7th Cir. 1993). Additionally, the Second Amended Complaint is subject to review under 28

U.S.C. § 1915, which requires the Court to screen prisoner Complaints and any portion of the

Complaint that is legally frivolous, malicious, fails to state a claim for relief, or requests money

damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                The Second Amended Complaint

       Plaintiff makes the following allegations in the Second Amended Complaint: Plaintiff

suffers from chronic medical conditions, including “dermatological”, back pain, arthritis, sinusitis,

and gastrointestinal issues. He regularly takes medication for his back, sinus, and gastrointestinal

conditions. At various times during his confinement at Lawrence, Defendants have prevented him

from timely obtaining medical care and necessary medication.

       Plaintiff made repeated requests in late December 2016 for his back pain and sinus

medications but was ignored by the Health Care Unit (“HCU”) at Lawrence. A grievance he filed

regarding these issues was denied. When he was finally seen at the HCU in December 2016, Nurse

Collins informed him that his pain and sinus medication had not arrived at Lawrence following his

transfer from Menard. She refused to treat him or to provide him any alternative medications that

proved effective.

       Plaintiff was barred from the HCU for over three months by Nurse Collins in retaliation

for historical grievances and to discourage Plaintiff from seeking treatment at the HCU. In August

2018, Nurse Collins told Plaintiff he would be referred to a doctor but she refused to make the

referral because Plaintiff would not sign a money voucher because his conditions were chronic

and did not require a money voucher. Plaintiff filed a grievance regarding Nurse Collins’s



                                                 2
    Case 3:19-cv-00618-SMY Document 52 Filed 07/23/20 Page 3 of 7 Page ID #281




misconduct.

         Plaintiff attempted to return to the HCU each week in September 2018 for his back pain

and allergy issues, but his visits were cancelled by the HCU and C/O Gober, C/O Dean, C/O

Goodchild, C/O Johnson, and C/O Casron. Plaintiff was denied access to the HCU each week in

October 2018 in retaliation for various grievances over the repeated refusals to provide him access

to healthcare. During the month of October 2018, Plaintiff made requests relating to his back pain

and sinus issues and for medication refills that were denied or ignored by Nurse Woods. He filed

a grievance on these issues; the grievance was denied.

         Based on the allegations in the Second Amended Complaint, the Court finds it convenient

to organize this pro se action into the following Counts:

         Count 1:          Eighth Amendment deliberate indifference to serious medical needs
                           claim against Nurse Collins, Nurse Woods, C/O Gober, C/O Dean,
                           C/O Goodchild, C/O Johnson, and C/O Casron for delaying and/or
                           denying Plaintiff medical care for his chronic medication
                           conditions.

         Count 2:          First Amendment claim against Nurse Collins and Nurse Woods for
                           delaying and/or denying medical care for Plaintiff’s chronic medical
                           conditions in retaliation for Plaintiff filing grievances.

         The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of the Court. The designations do not constitute an

opinion regarding their merit. Any other intended claim that has not been recognized by the

Court is considered dismissed without prejudice as inadequately pleaded under the Twombly

pleading standard. 1




1
  An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).


                                                          3
Case 3:19-cv-00618-SMY Document 52 Filed 07/23/20 Page 4 of 7 Page ID #282




                                     Preliminary Dismissals

       Plaintiff makes allegations against a number of individuals who are not identified as

Defendants in the case caption. Any claims intended against those individuals are considered

dismissed without prejudice. Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005)

(holding that to be properly considered a party, a defendant must be specified in the caption).

       Plaintiff names Deanna Brookhart as a defendant in the case caption but there are no

allegations against her in the statement of claim. Under Federal Rule of Civil Procedure 8, a

Complaint must include a short, plain statement of the case against each individual. Merely

naming an individual in the caption of a Complaint is not enough to state a claim against them.

Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Brookhart was previously a defendant in her

official capacity as the Warden of Lawrence for purposes of identifying Doe Defendants, which

has been done. Because there are no Doe Defendants remaining in the case and no allegations

against her, Brookhart will be dismissed without prejudice.

                                            Discussion

                                             Count 1

       To state a claim for deliberate indifference to a serious medical need, an inmate must

sufficiently allege that (1) he suffered from an objectively serious medical condition; and (2) the

defendant was deliberately indifferent to a risk of serious harm from that condition. Rasho v.

Elyea, 856 F.3d 469, 475-76 (7th Cir. 2017). “Delay in treating a condition that is painful even if

not life-threatening may well constitute deliberate indifference.” Gonzalez v. Feinerman, 663 F.3d

311, 315 (7th Cir. 2011). Allegations of refusal to provide an inmate with prescribed medication

can also state an Eighth Amendment claim. See Wynn v. Southward, 251 F.3d 588, 594 (7th

Cir.2001); see also Ralston v. McGovern, 167 F.3d 1160, 1162 (7th Cir.1999). As such, Plaintiff



                                                 4
Case 3:19-cv-00618-SMY Document 52 Filed 07/23/20 Page 5 of 7 Page ID #283




has stated a colorable claim for deliberate indifference against Defendants Nurse Collins, Nurse

Woods, C/O Gober, C/O Dean, C/O Goodchild, C/O Johnson, and C/O Casron for delaying and/or

denying Plaintiff medical care for his chronic conditions. Count 1 will therefore proceed against

those Defendants.

                                                 Count 2

           Prison officials may not retaliate against inmates for filing grievances, exercising First

Amendment rights, or otherwise complaining about their conditions of confinement. Gomez v.

Randle, 680 F.3d 859, 866 (7th Cir. 2012). Plaintiff alleges that Nurse Collins and Nurse Woods

denied him access to medical care and prescription medication that he needed for chronic medical

conditions in retaliation for filing grievances. These allegations are sufficient to state a colorable

claim for retaliation. Therefore, Count 2 will proceed against those Defendants.

                                               Disposition

           Plaintiff’s Motion for Leave to File [Second] Amended Complaint (Doc. 50) is

GRANTED. Plaintiff’s Motion to Substitute the Unknown John and Jane Doe Defendants (Doc.

49) is DENIED as moot.

           The Clerk of Court is DIRECTED to FILE the proposed Second Amended Complaint

submitted by Plaintiff with his motion. Count 1 will proceed against Nurse Collins, Nurse Woods,

C/O Gober, C/O Dean, C/O Goodchild, C/O Johnson, and C/O Casron and Count 2 will proceed

against Nurse Collins and Nurse Woods. Deena Brookhart is DISMISSED without prejudice and

the Clerk of Court is DIRECTED to TERMINATE her as a party. Additionally, the Warden of

Lawrence Correctional Center, who was previously added to the case in her official capacity for

identifying Doe Defendants, is DISMISSED without prejudice, and shall be TERMINATED as

a party.



                                                     5
Case 3:19-cv-00618-SMY Document 52 Filed 07/23/20 Page 6 of 7 Page ID #284




        The Clerk of Court shall prepare for Defendants Nurse Collins, Nurse Woods, C/O Gober,

C/O Dean, C/O Goodchild, C/O Johnson, and C/O Casron : (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Second Amended Complaint, and this

Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that Defendant, and the Court will require that Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the Second

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of



                                                 6
Case 3:19-cv-00618-SMY Document 52 Filed 07/23/20 Page 7 of 7 Page ID #285




Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: July 23, 2020

                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge



                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit
and serve them with a copy of your Second Amended Complaint. After service has been achieved,
the Defendants will enter their appearance and file an Answer to your Second Amended
Complaint. It will likely take at least 60 days from the date of this Order to receive the Defendants’
Answers, but it is entirely possible that it will take 90 days or more. When all the Defendants have
filed Answers, the Court will enter a Scheduling Order containing important information on
deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for the
Defendants before filing any motions, to give the Defendants notice and an opportunity to respond
to those motions. Motions filed before Defendants’ counsel has filed an appearance will generally
be denied as premature. Plaintiff need not submit any evidence to the Court at this time, unless
specifically directed to do so.




                                                  7
